     David W. Hodges (admitted pro hac vice)
1
     dhodges@kennedyhodges.com
2    KENNEDY HODGES, LLP
     Texas State Bar No. 00796765
3    4409 Montrose Blvd., Suite 200
     Houston, Texas 77006
4
     Telephone: (713) 523-0001
5    Facsimile: (713) 523-1116

6    LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
7
8    LOCAL COUNSEL:
     Jeffrey Albregts
9    Nevada State Bar No. 0066
     Krista N. Albregts
10   Krista.albregts@gmail.com
     Nevada State Bar No. 13301
11   701 Shadow Lane, Suite 150
     Las Vegas, Nevada 89106
12   Telephone: 702-483-5026
13
                              IN THE UNITED STATES DISTRICT COURT
14                                 FOR THE DISTRICT OF NEVADA
15   CORISSA JONES, et. al.,                       )       No. 2:15-cv-01382-RFB-CWH
                                                   )
16                                                 )
                 Plaintiff,
                                                   )       STIPULATION AND [PROPOSED]
17
     v.                                            )       ORDER EXTENDING DEADLINE TO
18                                                 )       FILE REPLY IN SUPPORT OF MOTION
                                                   )       FOR SUMMARY JUDGMENT ON
     SHAC, LLC, D/B/A SHAPPHIRE                    )       LIABILITY [DOC. 189]
19
     GENTLEMEN’S CLUB, et. al.,                    )
20                                                 )                (Second Request)
                 Defendants.                       )
21
22          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs/Counter-

23   Defendants, including Corissa Jones and all Plaintiffs who opted into the instant action (“Class

24   Plaintiffs”), by and through their counsel of record, the law firm of Kennedy Hodges LLP, and

25   Defendants/Counter-claimants SHAC, LLC, SHAC, MT, LLC, David Michael Talla and Peter
26   Feinstein (“SHAC”), by and through their counsel of record, the law firm of Greenberg Traurig,
27   LLP, as follows:
28
                                                       1
1          1. On February 4, 2019, Plaintiffs filed three voluminous partial motions for summary
2             judgment, Docs. 189, 190 and 191;
3          2. The deadline for Defendants to respond to Doc. 190 and Doc. 191 was extended to
4             March 19, 2019 (ECF 203);
5          3. Defendants’ deadline to respond to Doc. 189 was extended to April 2, 2019 (ECF 211);
6          4. Defendants filed their opposition to Doc. 190 and Doc. 191 on March 19, 2019 (ECF
7
              204 and ECF 205) and their opposition to Doc. 189 on April 2, 2019 (ECF 215);
8
           5. On April 10, 2019, this Court extended Plaintiffs’ deadline to reply to Defendants’
9
              opposition to Doc. 189 until April 19, 2019 (ECF 217). Plaintiffs filed their replies in
10
              support of Doc. 190 and Doc. 191 on April 16, 2019 (ECF 220 and ECF 221);
11
           6. Plaintiffs require additional time to review and analyze the hundreds of pages of
12
              exhibits and legal arguments presented by Defendants in their opposition to Doc. 189;
13
           7. Accordingly, the parties stipulate that Plaintiffs will file their reply in support of their
14
              motion for partial summary judgment on liability (Doc. 189) by April 26, 2019.
15
16         IT IS SO STIPULATED.

17   DATED this 18th day of April, 2019              DATED this 18th day of April, 2019.
18        GREENBERG TRAURIG, LLP                                  KENNEDY HODGES LLP
19
     By: /s/ Alayne Opie                             By: /s/ Carl Fitz
20      MARK E. FERRARIO (NV 1625)                        DAVID W. HODGES (admitted pro hac vice)
        TAMI D. COWDEN (NV 8994)                          CARL FITZ (admitted pro hac vice)
21      ALAYNE M. OPIE (NV 12623)                         4409 Montrose Blvd., Ste 200
22      10845 Griffith Peak Drive Suite 600               Houston, TX 77006
        Las Vegas, Nevada 89135                           Counsel for Plaintiffs
23      Counsel for Defendants
24
           IT IS SO ORDERED this 19th day of April, 2019.
25
26
27                                        RICHARD F. BOULWARE, II
28                                        UNITED STATES DISTRICT JUDGE
                                                      2
